DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 55-59,62-70, and 72-75 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 10/09/2020 and 01/25/2021 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species B: Figs. 5 and 8 
Specifically, Species A shows a tank with flow generators placed inside the perimeter of the outer wall relative to the first main water flow path. Species B shows a tank with flow generators placed outside the perimeter of the outer wall relative to the first main water flow path.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 
Currently, it appears that at least claims 55-59, 62-70, 72-75 are generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of “flow generators”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Massingill et al. (U.S. Pub. 20050120970). Massingill et al. disclose flow generators (Fig. 1, where there are flow generators 40 and 42 on two opposite sides of the tank).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Paul Lewis on 03/10/2022 a provisional
election was made without traverse to prosecute Species A (Figs. 1-4 and 6-7). Affirmation of this election must be made by applicant in replying to this Office action.
Claims 60-61, 71, and 76 are withdrawn from further consideration by the examiner, 37
CFR 1.142(b), as being drawn to a non-elected invention. Specifically, Claim 60 recites
“said first main flow generator for providing said first main water flow is arranged outside the perimeter of said outer wall” and is therefore drawn to Species B. Claim 61 is dependent on Claim 60 and is therefore drawn to Species B.  Claim 71 recites
“said flow generators providing said main water flows along the main water flow path, are arranged outside the outer perimeters of said outer walls” and is therefore drawn to Species B. Claim 76 recites “said flow generators providing said main flow are arranged outside the perimeters of said outer walls” and is therefore drawn to Species B.

Claim Objections
Claim 57 is objected to because of the following informalities: The Examiner suggests changing “weighs” in line 2 to --weighing--.
Claim 72 is objected to because of the following informalities: The Examiner suggests changing “upplying” in line 18 to --applying--.
Claim 73 is objected to because of the following informalities: The Examiner suggests changing “first said sections” in line 2 to --said first sections--.
Claim 74 is objected to because of the following informalities: The Examiner suggests changing “different/staggered” in line 3 to --different staggered--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-59,62-70, and 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the phrase "the perimeters of the inner walls" in line 23. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the perimeters of the inner walls” to --perimeters of inner walls--. 
Claim 55 recites the phrase "the largest cohort sections" in lines 27-28. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the largest cohort sections” to --largest cohort sections--. 
Claim 56 recites the phrase "tank sections" in line 2. This is a double inclusion of “tank sections” in line 4 of claim 55. Furthermore, it is unclear which tank sections are being referenced. The Examiner suggests changing “tank sections” to --said tank sections of said postsmolt flow tank--. 
Claim 57 recites the phrase "the size range" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the size range” to --a size range of--. 
Claim 58 recites the phrase "said water treatment plant" in line 1. This renders the claim vague and indefinite, since it is unclear which water treatment plant is being referenced. The Examiner suggests changing “said water treatment plant” to --said water treatment plant of said postsmolt flow tank--. 
Claim 58 recites the phrase "said water treatment plants" in line 3. This renders the claim vague and indefinite, since it is unclear which water treatment plants are being referenced. The Examiner suggests changing “said water treatment plant” to --said water treatment plant of said growth flow tanks--. 
Claim 59 recites the phrase "separation grids" in line 1. This is a double inclusion of “separation grids” in line 14 of claim 55. The Examiner suggests changing “separation grids” to --said separation grids--. 
Claim 62 recites the phrase "the water level" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the water level” to --a water level --. 
Claim 63 recites the phrase "a water outlet" in line 2. This is a double inclusion of “one or more water outlets” in line 7 of claim 55. Furthermore, it is unclear which water outlet is being referenced. The Examiner suggests changing “a water outlet” to –said one or more water outlets of said postsmolt flow tank-- for all instances of such a recitation in claims 63 and 64.
Claim 63 recites the phrase "the bottom" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the bottom” to --a bottom--. 
Claim 63 recites the phrase "a water return inlet" in line 5. This is a double inclusion of “one or more water return inlets” in line 11 of claim 55. The Examiner suggests changing “a water return inlet” to –said one or more water return inlets--. 
Claim 63 recites the phrase "said water inlet" in line 7. This renders the claim vague and indefinite, since it is unclear which structural element of the device is being referred to as “water inlet”. Applicant’s Specification, Page 15 lines 3-6, “water inlets” are referenced using the same reference numeral (7B, 7C) as “water outlets” in Page 14 lines 3-7. It seems as the term “water inlet” is referencing the previously recited “one or more water outlets” in line 7 of claim 55. All references of “water inlet” in claims 63 and 64 are being considered as “said one or more water outlets”. The Examiner suggests changing “said water inlet” to --said one or more water outlets-- for all instances of such a recitation in claims 63 and 64.
Claim 64 recites the phrase "the number" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the number” to --a number--. 
Claim 64 recites the phrase "the number" in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the number” to --a number--.
Claim 64 recites the phrase "said pump" in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said pump” to --said pumps--. 
Claim 65 recites the phrase "said bottoms" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said bottoms” to --bottoms--. 
Claim 65 recites the phrase "the widths" in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the widths” to --widths--. 
Claim 65 recites the phrase "the number" in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the number” to --a number--. 
Claim 65 recites the phrase "said water inlets" in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said water inlets” to --said water return inlets--. 
Claim 65 recites the phrase "said water inlets" in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said water inlets” to --said water return inlets--. 
Claim 66 recites the phrase " wherein said purge unit water treatment plant includes a freshwater intake line and a discharge line to said water treatment plant of said grow-out tank" in lines 5-6. This is a double inclusion of “a freshwater intake line and a discharge line to each of said water treatment plants of said grow-out units” in lines 3-4 of claim 66. The Examiner suggests removing this recitation, since it is already being included in the recitation of lines 3-4 in claim 66. 
Claim 67 recites the phrase "the water level" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the water level” to --a water level --. 
Claim 67 recites the phrase "said UV-treatment unit" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said UV-treatment unit” to --a UV-treatment unit--. 
Claim 67 recites the phrase "said water level" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said water level” to --a water level--. 
Claim 67 recites the phrase "a water level" in line 6. This is a double inclusion of “said water level" in lines 4-5 of claim 67. The Examiner suggests changing “a water level” to --said water level--. 
Claim 68 recites the phrase "transfer lines" in line 2. This is a double inclusion of “one or more transfer lines" in line 25 of claim 55. The Examiner suggests changing “transfer lines” to --said one or more transfer lines--. 
Claim 68 recites the phrase "a separation grid" in line 2. This is a double inclusion of “transverse separation grids" in line 14 of claim 55. The Examiner suggests changing “a separation grid” to --one of said transverse separation grids--. 
Claim 68 recites the phrase "the fish" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the fish” to --the salmon--. 
Claim 69 recites the phrase "the bottoms" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the bottoms” to --bottoms--. 
Claim 72 recites the phrase "said sections occupied with postsmolt and said sections occupied with grow-out salmon" in line 2. This is a double inclusion of “postsmolt” in line 3 of claim 55 and “salmon” in line 12 of claim 55. Furthermore, it is unclear which sections are being referenced. The Examiner suggests changing “said sections occupied with postsmolt and said sections occupied with grow-out salmon” to --said sections of the postsmolt flow tank occupied with the postsmolt and said sections of the growth flow tanks occupied with the grow-out salmon--.
Claim 72 recites the phrase "said tank section" in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said tank section” to --said one section--. 
Claim 72 recites the phrase "the last section" in line 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the last section” to --the final section--. 
Claim 72 recites the phrase "prior to section" in line 16. This renders the claim vague and indefinite, since it is unclear what section is being referenced as “section”. The Examiner suggests changing “prior to section” to --prior to the final section--. 
Claim 72 recites the phrase "said first section" in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said first section” to --a first section--. 
Claim 72 recites the phrase "salmon" in line 19. This is a double inclusion of “salmon” in line 12 of claim 55. The Examiner suggests changing “salmon” to --the salmon--.
Claim 72 recites the phrase "an export line to a fish slaughter house" in line 19. This is a double inclusion of “an export line to a fish slaughterhouse” in lines 30-31 of claim 55. The Examiner suggests changing “an export line to a fish slaughter house” to --the export line to the fish slaughter house--. 
Claim 73 recites the phrase "a largest cohort of postsmolt" in lines 1-2. This is a double inclusion of “a largest postsmolt-cohort” in line 25 of claim 55. The Examiner suggests changing “a largest cohort of postsmolt” to --the largest cohort of postsmolt--. 
Claim 74 recites the phrase "the temperature" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the temperature” to --a temperature--. 
Claim 74 recites the phrase "the interval" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the interval” to --an interval--. 
Claim 75 recites the phrase "the size" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the size” to --a size--. 
Claims 56-59, 62-70, and 72-75 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55, 57, 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Massingill et al. (U.S. Pub. 20050120970) in view of Long (U.S. Pat. 4915059) and Urup (WO 2014183765).
In regard to claim 55, Massingill et al., in Figs. 1-12, discloses a land-based fish rearing plant comprising: a fish growing unit (Fig. 1, where there is a fish growing unit 10) comprising: an oval flow tank for fish (Fig. 1, where there is an oval flow tank 12/14/16/18 for fish), subdivided by a number of transverse separation grids into tank sections for fish cohorts of successively increasing sizes (Paragraph [0060] and [0070-0071] and Figs. 1-3, where there are transverse separation grids 30/76/78 that sort the fish by size and where the fish growing unit can be used to rear different cohorts of fish of different sizes (Paragraph [0042])), with a first uninterrupted main water flow along a main flow path in said oval fish flow tank, said main water flow generated by one or more main flow generators (Figs. 1-2 and Paragraph [0061-0062], where there are one or more main flow generators 34/36 (also inlet 44) that create a main water flow along a main flow path in the oval fish flow tank); and one or more water outlets for a partial water flow from the oval fish flow tank, directly to a water treatment flow in a first water treatment plant (Figs. 1-7 and Paragraph [0059], where there are one or more water outlets 22/23 and 24/25 for a partial water flow from the oval fish flow tank directly to a water treatment flow in a first water treatment plant 20), wherein said water treatment plant is arranged within a perimeter constituted by an inner wall of said flow tank (Fig. 1, where the water treatment plant 20 is arranged within a perimeter constituted by an inner wall of said flow tank), and wherein said first water treatment plant comprises a piping arrangement and pumps and one or more water return inlets directly back to said flow tank (Figs. 1-10 and Paragraph [0079] and [0081], where the first water treatment plant comprises a piping arrangement (at least 122/124) and pumps 92/94/96/98 and one or more water return inlets 35/37 directly back to said flow tank); and a purge-unit (Fig. 1, where there is a purge unit 26), wherein the largest cohort sections in said grow-out flow tanks, respectively, are connected via lock gates (Paragraph [0042], [0060], and [0070-0071] and Figs. 1-3, where the largest cohort sections in the flow tank is connected via lock gates 30/76/78 and where gate 30 can be lowered to sort fish) to an inlet channel to two or more purge chambers for temporary holding and purging of slaughter-ready fish (Fig. 1 and Paragraph [0060], where there is an inlet channel 28 connected to the purge unit 26 which has two chambers partitioned by 27 for holding slaughter-ready fish). Massingill et al., in Figs. 1-12, does not disclose two grow-out units for growing fish in stages after an initial growth stage, each grow-out unit comprising: an oval growth flow tank subdivided by a number of transverse separation grids into tank sections for growing salmon cohorts of successively increasing sizes; one or more main flow generators for providing a second and third uninterrupted main water flow, respectively, along a main flow path in said oval flow tank, said second and third main water flows generated by one or more main flow generators, respectively; and water outlets for a second and third water treatment flow, respectively, to a second and third water treatment plant comprising piping arrangements and pumps and one or more water return inlets, respectively, wherein said water treatment plants are in their entirety arranged within the perimeters of the inner walls of said flow tanks, respectively; and a purge-unit arranged between said two grow-out units. Massingill et al., in Fig 13, discloses a second fish growing unit for growing fish in stages after an initial growth stage (Fig. 13, where there is a grow out units 154 that at least has the components of unit 10 as discussed above), the grow-out unit comprising: an oval growth flow tank (Fig. 13, where there is an oval growth flow tank 154) subdivided by a number of transverse separation grids into tank sections for growing fish cohorts of successively increasing sizes (Fig. 13 and Paragraph [0060] and [0070-0071], where there are transverse separation grids (similar to 30/76/78 of unit 10) that sort the fish by size and where the fish growing unit can be used to rear different cohorts of fish of different sizes (Paragraph [0042])); one or more main flow generators for providing an uninterrupted main water flow, respectively, along a main flow path in said oval flow tank, said main water flow generated by one or more main flow generators(Fig. 13 and Paragraph [0061-0062] and [0090], where there are one or more main flow generators (similar to 34/36 of unit 10 and also 172) that create a main water flow along a main flow path in the oval fish flow tank); and water outlets for a water treatment flow to a water treatment plant (Fig. 13 and Paragraph [0059] and [0089], where there are one or more water outlets (similar to 22/23 and 24/25 of unit 10) for a water treatment flow to a water treatment plant (similar to 20 of unit 10 and also 160)) comprising piping arrangements and pumps and one or more water return inlets (Fig. 13 and Paragraph [0079] and [0081], where there are piping arrangement (similar to 122/124 of unit 10) and pumps (similar to 92/94/96/98 of unit 10) and one or more water return inlets (similar to 35/37of unit 10)), wherein said water treatment plant is in its entirety arranged within the perimeters of the inner walls of said flow tank (Fig. 13, where the water treatment plant (similar to 20 of unit 10 and also 160) is arranged within a perimeter constituted by an inner wall of said flow tank); and a purge-unit arranged between said two fish growing units (Fig. 13, where there is a purge unit (similar to 26 of unit 10 and also 156) arranged between two grow-out units). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Massingill et al., in Figs. 1-12, such that a second fish growing unit for growing fish in stages after an initial growth stage, the grow-out unit comprising: an oval growth flow tank subdivided by a number of transverse separation grids into tank sections for growing salmon cohorts of successively increasing sizes; one or more main flow generators for providing a second and third uninterrupted main water flow, respectively, along a main flow path in said oval flow tank, said main water flows generated by one or more main flow generators, respectively; and water outlets for a water treatment flow, respectively, to a water treatment plant comprising piping arrangements and pumps and one or more water return inlets, respectively, wherein said water treatment plant is in its entirety arranged within the perimeters of the inner walls of said flow tank, respectively; and a purge-unit arranged between two fish growing units in view of Massingill et al., in Fig 13. The motivation would have been to save valuable land and construction costs by having two fish growing units share the same wall and be placed in close proximity to each other (Massingill et al., Paragraph [0088]).
Massingill et al. does not disclose a third fish growing unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a third fish growing unit with the same components as the second fish growing unit of Massingill et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to save even more land and construction costs by having three fish growing units share adjacent walls and be placed in close proximity to each other (Massingill et al., Paragraph [0088]).
Massingill et al. does not disclose growing postsmolt salmon in the fish growing unit. It would have been an obvious matter of design choice to have postsmolt salmon in the fish growing unit of Massingill et al., since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with postsmolt salmon in the fish growing unit of Massingill et al.
Massingill et al. does not disclose one or more transfer lines for a largest fish-cohort from a final section in the fish flow tank over to a first section of each of the growth tanks, respectively. Long discloses one or more transfer lines for a largest fish-cohort from a final section in the fish flow tank over to a first section of each of the growth tanks, respectively (Fig. 20 and Column 9 lines 32-48, where there are at least one or more transfer lines for a largest fish-cohort from a final section in a fish flow tank over to a first section of each of the growth tanks (for example from tank 110B to tank 110C)). Massingill et al. and Long are analogous because they are from the same field of endeavor which include fish growing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Massingill et al. such that one or more transfer lines for a largest fish-cohort from a final section in the fish flow tank over to a first section of each of the growth tanks, respectively in view of Long. The motivation would have been to move fish from one tank to a second when the fish have reached a certain level of maturity or the volume of the initial tank is nearing capacity (Long, Column 9 lines 32-48). 
Massingill et al. does not disclose the purge-unit comprises at least a water treatment plant and an export line to a fish slaughterhouse. Urup discloses the purge-unit comprises at least a water treatment plant and an export line to a fish slaughterhouse (Fig. 7, where the purge tank at least has water treatment plant (N,1) connected to it and an export line to a fish slaughterhouse (Page 20 lines 7-14, where purged fish are consequently taken to slaughtering/process plants)). Massingill et al. and Urup are analogous because they are from the same field of endeavor which include fish growing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Massingill et al. such that the purge-unit comprises at least a water treatment plant and an export line to a fish slaughterhouse in view of Urup. The motivation would have been to further clean the fish and hold them before sending them to be serviced at a slaughterhouse and processing area.
In regard to claim 57, Massingill et al. as modified by Long and Urup discloses the fish rearing plant according to claim 55, wherein said postsmolt flow tank is arranged for post smolt (Urup, Page 4 lines 4-10, where the fish are young salmon) weighs 100 - 1900 grams (Urup, Page 16 lines 24-29, where the tanks are used for young fish weighing from 3 to 120 grams), and wherein said grow-out unit's flow tanks are arranged for holding grow-out salmon (Urup, Page 4 lines 4-10, where the fish are slaughter-ready salmon) in the size range 1900 - 4300 g (Urup, Page 16 lines 24-29, where the tanks are used for mature fish weighing from 250 to 7000 grams).
In regard to claim 72, Massingill et al. as modified by Long and Urup discloses a method for fish farming in a fish rearing plant according to claim 55, comprising: running said flow generators and said pumps (Massingill et al., Fig. 1, where the flow generators 34/36 (also inlet 44) and pumps 92/94/96/98 in operation); having said sections occupied with postsmolt and said sections occupied with grow-out salmon (Urup, Page 4 lines 4-10, where there are sections for young salmon and mature salmon); at given time intervals: for said grow-out flow tanks: transferring a largest cohort of grow-out salmon alternately from one section to said inlet channel to one of said purge chambers for temporary holding and purging of the salmon (Massingill et al., Fig. 1 and Paragraph [0060], where there is an inlet channel 28 connected to the purge unit 26 which has two chambers partitioned by 27 for holding slaughter-ready fish), for each tank section prior to said tank section all the way down to said first section, moving each said grow-out salmon cohort to a next tank section (Urup, Page 11 line 14 – Page 12 line 31, where fish can be moved from a prior section all the way down to said first section; Long, Fig. 17 , where fish can be moved from a prior section all the way down to said first section), for said postsmolt-tank and said grow-out flow tanks: transferring a largest cohort of postsmolt over from the last section over to said first sections in said grow-out flow tanks (Long, Fig. 20 and Column 9 lines 32-48, where there are at least one or more transfer lines for a largest fish-cohort from a final section in a fish flow tank over to a first section of each of the growth tanks (for example from tank 110B to tank 110C); Massingill et al., where there are two grow-out units (as noted for the rejection of claim 55)), for the postsmolt-tank: for each tank section prior to section all the way down to said first section, moving each postsmolt cohort to a subsequent tank section (Urup, Page 11 line 14 – Page 12 line 31, where fish can be moved from a prior section all the way down to said first section; Long, Fig. 17 , where where fish can be moved from a prior section all the way down to said first section; Massingill et al., where there are three tanks (as noted for the rejection of claim 55)), upplying a new postsmolt cohort to said first tank section of said postsmolt tank (Massingill et al., Paragraph [0042], a new postsmolt cohort is applied to said first tank section of said postsmolt tank), and transferring salmon from the purge chamber to an export line to a fish slaughter house (Urup, Fig. 7, where there is an export line to a fish slaughterhouse (Page 20 lines 7-14, where purged fish are consequently taken to slaughtering/process plants)).
In regard to claim 73, Massingill et al. as modified by Long and Urup discloses the method according to claim 72, comprising transferring a largest cohort of postsmolt from the last section to first said sections of the flow tanks (Long, Fig. 20 and Column 9 lines 32-48, where there are at least one or more transfer lines for a largest fish-cohort from a final section in a fish flow tank over to a first section of each of the growth tanks (for example from tank 110B to tank 110C)).
Massingill et al. as modified by Long and Urup does not disclose evenly distributed to both first said sections of said flow tanks, simultaneously. In light of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to evenly distributed to both first said sections of said flow tanks, simultaneously, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to place the fish in two separate tanks to increase yield and allow for more production volume. By using two tanks, twice as many fish can be grown and later harvested at one time. 
In regard to claim 74, Massingill et al. as modified by Long and Urup discloses the method according to claim 72, comprising regulating the temperature in the flow tanks to different temperatures in such a way that said cohort in said last section achieves its slaughtering weight at different/staggered time intervals, at the interval in-between inserting and transferring of cohorts in the postsmolt tank (Urup, Page 3 lines 5-27, where temeperature can be regulated in the flow tanks in such a way that said cohort in said last section achieves its slaughtering weight at different/staggered time intervals (faster or slower depending on temperature) and at the interval in-between inserting and transferring of cohorts in the postsmolt tank (temperature control can allow for harvesting/slaughtering at desired times); Massingill et al., Paragraph [0042], a new cohort can be applied at the interval in-between inserting and transferring of cohorts in the tank).
In regard to claim 75, Massingill et al. as modified by Long and Urup discloses the method according to claim 72, wherein said separation grids are moved within said flow tanks for adjusting a length of said tank sections in order to better adjust their volume to the size of the growing cohorts (Urup, Urup, Page 11 line 14 – Page 12 line 31, where there are transverse separation grids movable along their associated flow tanks to better adjust their volume to the size of the growing cohorts).
Claims 56, 59, and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Massingill et al. (U.S. Pub. 20050120970) in view of Long (U.S. Pat. 4915059) and Urup (WO 2014183765) as applied to claim 55, and further in view of Fahs II (U.S. Pat. 5353745).
In regard to claim 56, Massingill et al. as modified by Long and Urup discloses the land-based fish rearing plant according to claim 55. Massingill et al. as modified by Long and Urup does not disclose the number of said transverse separation grids and tank sections is between 6 and 10. Fahs II discloses the number of said transverse separation grids and tank sections is at least 6 (Fig. 2 and Column 8 line 65 – Column 9 line 9, where there are at least 6 transverse separation grids 52 and respective tank sections 58). Massingill et al. and Fahs II are analogous because they are from the same field of endeavor which include fish growing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Massingill et al. as modified by Long and Urup such that the number of said transverse separation grids and tank sections is at least 6 in view of Fahs II. The motivation would have been to separate the fish into different cohorts to provide specialized care and facilitate proper growth.
Massingill et al. as modified by Long, Urup, and Fahs II does not disclose the number of said transverse separation grids and tank sections is between 6 and 10. It would have been an obvious matter of design choice to have the number of said transverse separation grids and tank sections be between 6 and 10, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the at least 6 transverse separation grids 52 and respective tank sections 58 of Fahs II. The motivation would have been to separate the fish into different cohorts to provide specialized care and facilitate proper growth.
In regard to claim 59, Massingill et al. as modified by Long, Urup, and Fahs II disclose the fish rearing plant claim 56, wherein the number of separation grids in said grow-out units oval flow tanks is at least 6 (Fahs II, Fig. 2 and Column 8 line 65 – Column 9 line 9, where there are at least 6 transverse separation grids 52 and respective tank sections 58).
Massingill et al. as modified by Long, Urup, and Fahs II does not disclose the number of separation grids in said grow-out units oval flow tanks is between 3 and 7. It would have been an obvious matter of design choice to have the number of separation grids in said grow-out units oval flow tanks be between 3 and 7, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the at least 6 transverse separation grids 52 and respective tank sections 58 of Fahs II. The motivation would have been to separate the fish into different cohorts to provide specialized care and facilitate proper growth.
In regard to claim 69, Massingill et al. as modified by Long and Urup discloses the fish rearing plant according to claim 55, wherein said transverse separation grids movable along their associated flow tanks (Urup, Page 11 line 14 – Page 12 line 31, where there are transverse separation grids movable along their associated flow tanks).
Massingill et al. as modified by Long and Urup does not disclose motors arranged for moving said separation grids, said motors connected to vertical shafts down to pinions that mesh with racks that extend along the bottoms of the oval flow tanks, respectively. It would have been an obvious matter of design choice to have motors arranged for moving said separation grids, said motors connected to vertical shafts down to pinions that mesh with racks that extend along the bottoms of the oval flow tanks, respectively, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the movable transverse separation grids of Urup. The motivation would have been to allow the user to remotely control and automatically move the separation grids without having to manually push or pull the grids. This would decrease labor costs and decrease the time it takes to reconfigure the sections of the tank.
In regard to claim 70, Massingill et al. as modified by Long and Urup discloses the fish rearing plant according to claim 69, wherein at least one of said separation grids comprises a gate, where said gate is movable for crowding of fish from one section to the other sections (Massingill et al., Fig. 1, where at least one of said separation grids comprises a gate 30 and where the gate 30 is movable (can be pulled up) for crowding of fish from one section to another section).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Massingill et al. (U.S. Pub. 20050120970) in view of Long (U.S. Pat. 4915059) and Urup (WO 2014183765) as applied to claim 55, and further in view of Lee et al. (U.S. Pat. 5961831).
In regard to claim 58, Massingill et al. as modified by Long and Urup discloses the fish rearing plant of claim 55, wherein said water treatment plant comprises filter units and a degassing unit with C02 removal (Urup, Page 2 line 34 – Page 3 line 3, where the water treatment includes filtering particulate material, antibacterial treatment, converting ammonia to nitrate, and stripping of CO2), and wherein said water treatment plants comprise filtering units and a degassing unit with C02-removal (Urup, Page 2 line 34 – Page 3 line 3, where the water treatment includes filtering particulate material, antibacterial treatment, converting ammonia to nitrate, and stripping of CO2). Massingill et al. as modified by Long and Urup does not disclose the water treatment plant comprises an Ozone treatment unit and a biofilm reactor. Lee et al. discloses the water treatment plant comprises an Ozone treatment unit and a biofilm reactor (Column 5 lines 35-46, where the filtration system includes ozone treatment and at least a biofilm reactor (aerobic or anaerobic bacterial beds)). Massingill et al. and Lee et al. are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Massingill et al. as modified by Long and Urup such that the water treatment plant comprises an Ozone treatment unit and a biofilm reactor in view of Lee et al. The motivation would have been to thoroughly sterilize and filter the used water of any particulates or chemicals that would adversely effect the fish after the water is recycled back into the tank. 
Claims 62 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Massingill et al. (U.S. Pub. 20050120970) in view of Long (U.S. Pat. 4915059), Urup (WO 2014183765), and Lee et al. (U.S. Pat. 5961831) as applied to claim 58, and further in view of Golub (U.S. Pat. 3635816).
In regard to claim 62, Massingill et al. as modified by Long, Urup, and Lee et al. discloses the fish rearing plant according to claim 58, where there is a filter unit (Urup, Page 2 line 34 – Page 3 line 3, where the water treatment includes filtering particulate), a biofilm reactor (Lee et al., Column 5 lines 35-46, where the filtration system includes at least a biofilm reactor (aerobic or anaerobic bacterial beds)), and a degassing unit with C02 treatment (Urup, Page 2 line 34 – Page 3 line 3, where the water treatment includes stripping of CO2). Massingill et al. as modified by Long, Urup, and Lee et al. does not disclose a water level in said postsmolt unit decreases successively from the oval flow tank to said filter unit, to said biofilm reactor and further to said degassing unit with C02 treatment, and wherein the water level in said oval grow-out flow tanks decreases successively from the oval flow tanks to said filter units, to said biofilm reactor and further to said degassing unit with C02 treatment. Golub discloses a filter system that moves a solution through a stack of filters via gravity (Fig. 1 and Column 2 lines 65-67, where the solution from source 10 flows through filters 26/28/30 via gravity and does not use a pumping mechanism). Massingill et al. and Golub are analogous because they are from the same field of endeavor which include filtering devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Massingill et al. as modified by Long, Urup, and Lee et al. such that a water level in said postsmolt unit decreases successively from the oval flow tank to said filter unit, to said biofilm reactor and further to said degassing unit with C02 treatment, and wherein the water level in said oval grow-out flow tanks decreases successively from the oval flow tanks to said filter units, to said biofilm reactor and further to said degassing unit with C02 treatment in view of Golub, since the gravity powered filter system of Golub could be used with the filter unit, the biofilm reactor and the degassing unit of Massingill et al. as modified by Long, Urup, and Lee et al. (Applicant’s Specification Page 12 lines 15-21 discloses that gravity is used to move water between the different water treatment units to save power and avoid the use of a pumping mechanism). The motivation would have been to thoroughly sterilize and filter the used water of any particulates or chemicals that would adversely effect the fish after the water is recycled back into the tank, while lowering power consumption of the system by avoiding the use of pumps to move the water between water treatment units.
Additionally, in light of Golub, it would have been an obvious matter of design choice to have the water level in said postsmolt unit decrease successively from the oval flow tank to said filter unit, to said biofilm reactor and further to said degassing unit with C02 treatment, and the water level in said oval grow-out flow tanks decrease successively from the oval flow tanks to said filter units, to said biofilm reactor and further to said degassing unit with C02 treatment, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the gravity powered filter system of Golub.
In regard to claim 66, Massingill et al. as modified by Long, Urup, Lee et al., and Golub discloses the fish rearing plant according to claim 62, wherein said water treatment plant for said purge unit further comprises a fresh water intake line (Urup, Fig. 7, where there is at least a relative fresh water intake line coming from tank N,1 to the purge tank) and a discharge line to the water treatment plants of said grow-out unit (Urup, Fig. 7, where there is at least a discharge line to the water treatment plant N,1 of said grow-out unit; Massingill et al., where there are two grow-out units (as noted for the rejection of claim 55)), wherein said purge unit water treatment plant includes a freshwater intake line and a discharge line to said water treatment plant of said grow-out tank (Urup, Fig. 7, where the purge tank water treatment plant N,1 includes at least a relative freshwater intake line (coming from tank N,2) and a discharge line to the water treatment tank N,2 of the grow-out tank), and wherein said purge tank water treatment plant comprises filtering units, a degassing unit with C02 removal and an ozone treatment unit (Urup, Page 2 line 34 – Page 3 line 3, where the water treatment includes filtering particulate material and stripping of CO2; Lee et al., Column 5 lines 35-46, where the filtration system includes ozone treatment).
In regard to claim 67, Massingill et al. as modified by Long, Urup, Lee et al., and Golub discloses the fish rearing plant according to claim 66, wherein the water level in said purge unit's water treatment plant is successively decreasing from said purge chambers to said filter unit, to said degassing unit with C02 removal, further to said UV-treatment unit (Urup, Page 2 line 34 – Page 3 line 3, where the water treatment includes filtering particulate material, stripping of CO2, and UV-radiation treatment; Golub, Fig. 1 and Column 2 lines 65-67, where the solution from source 10 flows through filters 26/28/30 via gravity and does not use a pumping mechanism) and to said pumps which pump water up corresponding to said water level in said purge chambers (Urup, Page 17 lines 8-20, where a pump is used to move the water after the filtration process; Massingill et al., where the water level in the purge tank 26 is at least controlled by the pumps 92/94/96/98), and wherein a water level in said purge chambers is kept at a higher level than in said grow-out flow tanks (Urup, Page 13, lines 14-20, where the volume of the main tank is reduced (thereby the water level of the purge tank is at least at a higher level) to encourage fish to swim into the purge tank).
In regard to claim 68, Massingill et al. as modified by Long, Urup, Lee et al., and Golub discloses the fish rearing plant according to claim 62, further comprising wherein transfer lines from said postsmolt tank comprise a fish pump, to a separation grid further leading the fish to said first section in each of said flow tanks (Long, Fig. 20, where there is a fish pump 165 and transfer lines 161B and 161C that transports the fish from a first tank to a second tank; Massingill et al., where there are three flow tanks (as noted for the rejection of claim 55)).
Massingill et al. as modified by Long, Urup, Lee et al., and Golub does not disclose a flexible hose. It would have been an obvious matter of design choice to have a flexible hose, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the fish pump and hose of Long. The motivation would have been to prevent injury to the fish as they are transported to the second tank (a rigid transfer line would not give or sway if the fish were pushed into the transfer line’s walls during transport).
Claims 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Massingill et al. (U.S. Pub. 20050120970) in view of Long (U.S. Pat. 4915059), Urup (WO 2014183765), Lee et al. (U.S. Pat. 5961831), and Golub (U.S. Pat. 3635816) as applied to claim 62, and further in view of Zhang (CN 2239988).
In regard to claim 63, Massingill et al. as modified by Long, Urup, Lee et al., and Golub discloses the fish rearing plant according to claim 62, wherein a water outlet for said water treatment flow to said water treatment plant is arranged in the bottom of said oval flow tank (Massingill et al., Figs. 1-2 and 10, where the water outlet 72/74 for said water treatment flow to said water treatment plant is arranged in the bottom of said oval flow tank), wherein said water treatment flow from said water treatment plant is pumped back to said oval postsmolt flow tank via a water return inlet that is arranged through at least one or more of said inner walls, or said bottom of said oval postsmolt flow tank (Massingill et al., Figs. 1-2, where the water treatment flow from said water treatment plant is pumped back to said oval postsmolt flow tank via a water return inlet 34/36 that is arranged through at least one or more of said inner walls), wherein said water inlet of said water treatment flow is co-current with said main flow (Massingill et al., Figs. 1-2, where the water return inlet 34/36 of said water treatment flow is at least co-current with the main flow (see main flow path and water return inlet flow path in Fig. 1)). Massingill et al. as modified by Long, Urup, Lee et al., and Golub does not disclose said water outlet forms an angle of 30 degrees with said bottom. Zhang discloses said water outlet forms an angle of 30 degrees with said bottom (Fig. 1, where the water outlet 6 at least forms an angle of 30 degrees with the bottom of the water tank 1). Massingill et al. and Zhang are analogous because they are from the same field of endeavor which include water holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Massingill et al. as modified by Long, Urup, Lee et al., and Golub such that said water outlet forms an angle of 30 degrees with said bottom in view of Zhang. The motivation would have been to allow the water to move down the water outlet without excessive turbulence being caused as the water enters the water treatment plant (as would be caused by a 90 degree bend). 
In regard to claim 64, Massingill et al. as modified by Long, Urup, Lee et al., Golub, and Zhang discloses the fish rearing plant according to claim 63, wherein the number of said water inlets is two or more and said water inlets are generally arranged in transversal rows (Massingill et al., Fig. 1, where there are two water inlets 34 and 36 which are generally arranged in transversal rows (placed in rows across the tank’s channel length)), and wherein said water outlet is connected to a transversal channel which extends from below said bottom and to within the perimeter of said inner wall and to said filter units (Massingill et al., Figs. 1-2 and 10, where the water outlet is connected to at least a transversal channel which extends from below said bottom (where 108 and 106 are below the bottom of the tank in Fig. 10) and to within the perimeter of said inner wall and to said filter units 122/62 and 124/64 (which are at least within the perimeter of said inner wall and which at least perform filtration via biofiltration as disclosed in Paragraph [0039])), wherein said water return inlet of said water treatment flow is co-current with said main flow (Massingill et al., Figs. 1-2, where the water return inlet 34/36 of said water treatment flow is at least co-current with the main flow), wherein said water return inlet forms an angle of 30 degrees with said bottom (Massingill et al., Figs. 1-2 and Paragraph [0064], where the spoilers 38 and 39 can be adjusted to at least form a 30 degree angle with the bottom at the water return inlet 34 and 36), wherein the number of said water return inlets is two or more (Massingill et al., Figs. 1-2, where there are two water return inlets 34 and 36), and said water return inlets are generally arranged in transversal rows (Massingill et al., Figs. 1-2, where the water return inlets 34 and 36 are at least arranged in transversal rows), and wherein a transversal channel extends from said pump and outwardly below said bottom to outside of said inner wall to said water return inlets (Massingill et al., Figs. 1-2 and 10, where there is at least a transversal channel which extends from said pump and outwardly below said bottom (where chambers 108 and 106 are placed) to outside of said inner wall to said water return inlets (from chambers 108 and 106 the water passes to the water return inlets 35/34 and 37/36)).
In regard to claim 65, Massingill et al. as modified by Long, Urup, Lee et al., Golub, and Zhang discloses the fish rearing plant according to claim 64, wherein said water outlets for said water treatment flow for said water treatment plant are arranged in said bottoms of said oval grow-out flow tanks (Massingill et al., Figs. 1-2 and 10, where the water outlet 72/74 for said water treatment flow to said water treatment plant is arranged in the bottom of said oval flow tank), respectively, wherein water outlets of said water treatment flow are co-current with said main flows (Massingill et al., Figs. 1-2 and 10, where the water outlet 72/74 of said water treatment flow is at least co-current with the main flow along the straight portion of the tank (see main flow path and water outlet flow path in Fig. 1)), respectively, wherein said water outlets form angles of 30 degrees with said bottoms (Zhang, Fig. 1, where the water outlet 6 at least forms an angle of 30 degrees with the bottom of the water tank 1), respectively, wherein said water outlets lead to transversal channels extending from below said bottoms and to within the perimeters of said inner wall and to said filtering units (Massingill et al., Figs. 1-2 and 10, where the water outlet is connected to at least a transversal channel which extends from below said bottom (where 108 and 106 are below the bottom of the tank in Fig. 10) and to within the perimeter of said inner wall and to said filter units 122/62 and 124/64 (which are at least within the perimeter of said inner wall and which at least perform filtration via biofiltration as disclosed in Paragraph [0039])), respectively, wherein the number of said water outlets is two or more (Massingill et al., Figs. 1-2 and 10, where there are two water outlets 72 and 74), and are generally arranged in transversal rows extending across the widths of the flow tanks (Massingill et al., Figs. 1-2 and 10, where the water outlets 72 and 74 are at least in a transversal row at least extending across a part of the width of the flow tanks), wherein said water treatment flows from said water treatment plants are pumped back to said oval flow tanks via water return inlets (Massingill et al., Figs. 1-2, where the water treatment flow from said water treatment plant is pumped back to said oval postsmolt flow tank via a water return inlet 34/36 that is arranged through at least one or more of said inner walls), respectively, arranged through said inner walls, or said bottom of said oval flow tank (Massingill et al., Figs. 1-2, where the water treatment flow from said water treatment plant is pumped back to said oval postsmolt flow tank via a water return inlet 34/36 that is arranged through at least one or more of said inner walls), wherein said water return inlets form angles of 30 degrees with said bottoms (Massingill et al., Figs. 1-2 and Paragraph [0064], where the spoilers 38 and 39 can be adjusted to at least form a 30 degree angle with the bottom at the water return inlet 34 and 36), respectively, wherein the number of said water return inlets are two or more (Massingill et al., Figs. 1-2, where there are two water return inlets 34 and 36), and said water inlets are generally arranged in transversal rows (Massingill et al., Figs. 1-2, where the water return inlets 34 and 36 are at least arranged in transversal rows), and wherein transversal channels extends from said pumps and out below said bottom and to outside the perimeters of said inner wall to the one or more water return inlets, respectively (Massingill et al., Figs. 1-2 and 10, where there is at least a transversal channel which extends from said pump and outwardly below said bottom (where chambers 108 and 106 are placed) to outside of said inner wall to said water return inlets (from chambers 108 and 106 the water passes to the water return inlets 35/34 and 37/36)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of aquaculture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647